Exhibit 10.1
DEAN FOODS CORPORATE
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
Purpose:
  To (i) align employee compensation with the annual objectives of the Company,
(ii) motivate employees to create sustained shareholder value, and (iii) ensure
retention of key employees by ensuring that compensation remains competitive.
 
   
Participants:
  Key management employees, individual contributors, and senior executive
officers of Dean Foods who are in positions to influence and/or control results
in their specific areas of responsibility.
 
   
Payout Criteria:
  The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on position level in the organization, performance
against financial targets and performance against individual objectives as set
forth below.

      Participant Group   Dean Objectives
All Participants
  60% Dean Financial(s)
40% Individual Objectives

     
Payout Scales:
  The payout factor for the financial component is 0% — 200% based on actual
performance against approved objectives. The payout factor for the individual
objective component is 0% — 150% based on actual performance against objectives.
 
   
Objectives Performance Payout Factor:
  Approved financial objectives and the range of performance for each objective
for the Plan Year along with the corresponding payout factor scale based on
actual performance will be included in the Administrative Guidelines for the
Plan.
 
   
Individual Objectives:
  Each plan participant will have a component of their incentive based on the
attainment of certain specified individual performance objectives as determined
by the Participant’s supervisor. Actual earned awards are based on the
individual’s performance rating under the One Dean Performance Management
Program (PMP). The Company will provide guidelines for the determination of
these awards on an annual basis.
 
   
 
  If financial performance exceeds 100% of target, then the individual payout
factor is multiplied by the financial payout factor for purposes of calculating
the individual component of the incentive award. If a participant has 2 or more
financial measures in the financial component, then the financial payout factors
are averaged on a pro rata basis to determine if overall Financial performance
exceeds 100% of target. If the prorata average of the financial payout factors
exceeds 100% of target, then the prorata average of the financial factors is
multiplied by the Individual payout factor for purposes of calculating the
individual component of the incentive award.

1



--------------------------------------------------------------------------------



 



DEAN FOODS CORPORATE
2008 SHORT-TERM INCENTIVE COMPENSATION PLAN

     
Adjustment of Targets
  Upon the recommendation of the CEO, the Compensation Committee may (but has no
obligation to) adjust the incentive criteria, targets or payout scale upon the
occurrence of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or a region’s or
business unit’s financial target.
 
   
Determination of Individual Target Incentive:
  Individual target incentives for specific positions are included in the Dean
Foods Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements.
 
   
Eligibility:
  Eligibility is determined by level in the company or as approved by the
Chairman and CEO, or Executive Vice President Human Resources, or their
designate. Participants must be actively employed by the Company on the date
incentive awards are paid in order to receive an incentive award, except as
otherwise provided by State law. If a participant dies, becomes disabled, or
retires prior to the payment of awards, the participant may receive a payout, at
the time other incentive awards are paid, based on actual time in the position
and actual results of the company. Eligibility and individual target amounts may
be prorated. A participant’s year-end base salary will be used to calculate the
incentive award. All proration of incentive awards will be calculated based on
whole month participation. If an employee becomes eligible to participate in the
plan, transfers or becomes ineligible to participate in the plan between the
first day of the month and the 15th of the month, the incentive award will be
calculated based on full month participation. If the eligibility change occurs
between the 16th of the month and the end of the month, the incentive award will
be calculated beginning with the full calendar month following the change.
Eligible participants who join the company on or after October 1st will receive
a prorated award, if earned, with the individual portion of the award calculated
at target performance.
 
   
Special Awards:
  Upon recommendation of the Dean Foods Company Chairman and CEO, special awards
may be made to individual employees in the Company in recognition of
extraordinary achievement which has created or will create value for Dean Foods
and its shareholders.

2